DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CIP of 15/970,776 05/03/2018 PAT 10780068, 15/970,776 has PRO 62/502,268 05/05/2017.

Status of Claim 
Claims 1-23 are pending, claims 1-2, 5-8 and 12-14 are under examination as being directed to non-elected subject matter. Claims 3-4, 9-11 and 15-23 are withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on Feb 8, 2021 is acknowledged. Claims 1-2, 5-8 and 12-14 are under examination as being directed to elected group I and the elected species below.
Claim 3-4, 9-11 and 15-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Feb 8.
Applicant elected the following species:
• disease/disorder: normal tension open angle glaucoma
• patient population: patients having both V3371 mutation and T297 A mutation
• mode/route of administration: topically to the eye
.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Oct 19, 2020 was filed before the mailing date of the Restriction Requirement dated Dec 7, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 12 and 14 are objected to because of the following informalities:  Claim 1 recites “potassium (KATP).”, in mid claim.  Deletion of the period punctuation is required.  Claims 12 and 14 are missing periods at the end of the claims. Appropriate correction is required. 
It is noted that withdrawn claim 11 is also missing a period, but the claim is not objected to as it currently withdrawn. Correction is suggested as the rejoinder of claim 11 is possible upon allowance of claimed subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5-8 and 12-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a method of diagnosing glaucoma in a patient in need thereof, comprising:
determining if the rs5215 GTC -> ATC single nucleotide polymorphism (SNP) is present in the KCNJ11 gene, which replaces the amino acid from valine with isoleucine at position 337 (V337I) of Kir6.2 subunit of the ATP-sensitive potassium (KATP)
determining if the rs1867380 ACA -> GCA SNP is present in the aquaporin-9 (AQP9) gene, which changes the amino acid from threonine to alanine at position 279 (T279A) of aquaporin-9;
diagnosing glaucoma in the patient when one or both of V337I and T279A mutations are present in the patient.
Claim 1, and all dependent claims, is/are indefinite for the recitation of determining if the V337I mutation (KCNJ11 gene); determining if the T279A mutation (AQP9 gene) and diagnosing when one or both of V337I and T279A mutations are present in the patient. 
The claim is indefinite, because, while it notes that determination/detection of V337I and T279A mutations will result in a diagnosis of glaucoma, glaucoma is not necessarily limited to mutations of these two genes alone—especially considering that the preamble of the claim is directed to diagnosing glaucoma in a patient in need thereof which encompasses glaucoma from any and all causes.

An amendment to the preamble, to specify that diagnosed glaucoma is associated with V337I and/or T279A mutations, will overcome this rejection.
As the claimed limitations are indefinite, for purposes of art rejections, prior art disclosing either or both mutations to diagnose glaucoma, will be relevant in the prior art analysis. 
Claim 5, and dependent claims 6-8 and 12-14, is/are indefinite for the recitation of the limitation a “method of claim 1, further comprising administering a treatment to the patient for the treatment of glaucoma.” Claim 1, is directed to a method of diagnosing glaucoma when one or both of V377I and T279A mutations are present in the patient.
The claimed invention is indefinite as to whether the skilled artisan would practice the claimed method of administering tolbutamide to a patient who does NOT test positive for the presence of the V377I and T279A mutations, to treat glaucoma. Claim 1 permits the situation where neither mutation is present with the “determining if” language.
For purposes of art rejection, the claim is indefinite in the situation where the patient does not have the mutation as it is unknown if the patient is to be treated. In other words, if the patient does not have the mutation, it is not clear what administration 
The limitations of further treating glaucoma in a patient who has tested negative for either mutation is/are indefinite. Accordingly, for purposes of art rejections, art teaching the administration of the tolbutamide to treat the claimed class of patients (glaucoma patients) will teach the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-8 and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental processes) without significantly more. 

Statutory Category (Step 1: YES) The claim(s) recite(s) the statutory category of a process1, where said process is 
a method of diagnosing glaucoma in a patient in need thereof, comprising:
determining if the rs5215 GTC -> ATC single nucleotide polymorphism (SNP) is present in the KCNJ11 gene, which replaces the amino acid from valine with isoleucine at position 337 (V337I) of Kir6.2 subunit of the ATP-sensitive potassium (KATP)

diagnosing glaucoma in the patient when one or both of V337I and T279A mutations are present in the patient, see claim 1.

	Judicial Exception Step 2A (YES): The claimed method falls within a judicial exception because it is a routine determination (description of a naturally occurring relationship between identification of the two mutations and diagnosing if the subject patient has glaucoma).  Additionally, claim 1 recites a mental process, performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams).
As noted above, Claim 1 allows for the situation, where neither mutation is determined to be present and then nothing is done (a situation where the claim is solely directed to a mental process). 
Further, with regard to claim 1, the simple diagnosis of a disease by looking for a mutation is not necessarily inventive, such determination is routine.  
Thus the claim is directed to at least one exception.  



Do the Additional Elements Add Significantly More than the Judicial Exception  (Step 2B: NO)
	This judicial exception is not integrated into a practical application because the additional elements (beyond mental process of thinking about the test results) of 
determining if the rs5215 GTC -> ATC single nucleotide polymorphism (SNP) is present in the KCNJ11 gene, which replaces the amino acid from valine with isoleucine at position 337 (V337I) of Kir6.2 subunit of the ATP-sensitive potassium (KATP)
determining if the rs1867380 ACA -> GCA SNP is present in the aquaporin-9 (AQP9) gene, which changes the amino acid from threonine to alanine at position 279 (T279A) of aquaporin-9;
are merely routine. Identification of single nucleotide polymorphism (SNP), where an amino acid is replaced in a gene, to identify a mutation, is a well-understood, routine and conventional activity in the field of diagnostics.
	As noted above, claim 1 permits the situation where neither mutation is determined/found and then nothing is done; and also, because the claims do not state how the mutations are to be looked for, such determination is routine. 
	Additionally, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted, the determination of the presence of the two mutations is stated a high level of generality such that it amounts to insignificant presolution activity (e.g., a mere data gathering step necessary to use the correlation between the mutation and glaucoma).

	Contrary to subject matter eligible administration claims, claim 5 leaves the option where nothing is done when mutations are NOT detected, and the method is merely that of claims 1-2, 5 and 12-14, where the claim is just diagnosing or diagnosing with a routine step of administering an active that is not specified.
In summary, the claimed invention falls within the statutory category of a process. However, it is directed to at least one judicial exception, where the claim as a whole does not amount to significantly more than the exception itself. Therefore, the claimed invention is not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Babiker et al. Diabetologia (2016) 59:1162-1166, 
Polak et al. Orphanet Journal of Rare Diseases 2007, 2:12, and 
Liu et al. Diabetologia. 2013 December; 56(12): 2609-2618.
The invention is directed to a method of diagnosing glaucoma in a patient in need thereof, comprising:
determining if the rs5215 GTC -> ATC single nucleotide polymorphism (SNP) is present in the KCNJ11 gene, which replaces the amino acid from valine with isoleucine at position 337 (V337I) of Kir6.2 subunit of the ATP-sensitive potassium (KATP).
determining if the rs1867380 ACA -> GCA SNP is present in the aquaporin-9 (AQP9) gene, which changes the amino acid from threonine to alanine at position 279 (T279A) of aquaporin-9;

As noted above, because claim 1 has been determined to be indefinite in terms of the glaucoma and the claimed mutations, prior art reading upon either detection of the V337I (RS5215) and T279A mutations will read upon the claimed invention.
Regarding claim 1 and the limitations of determining SNP is present in the KCNJ11 gene of patients, Babiker teaches the analysis of clinical data on 127 patients with neonatal diabetes due to KCNJ11 mutations who attempted to transfer to sulfonylureas from insulin, see abstract.
Babiker teaches a major cause of neonatal diabetes is an activating mutation in the KCNJ11 gene, which encodes the inwardly rectifying potassium channel Kir6.2, which serves as the pore of the ATP-sensitive potassium (KATP) channel, see page 1163, column 1. 
Although Babiker teaches a known method, testing patient samples for the presence of KCNJ11 to note the diagnosis of neonatal diabetes, Babiker does not explicitly teach prior art elements to be combined with Babiker's known method, i.e., obtaining and testing a biological sample for presence of a mutation in Kir6.2 protein or KCNJ11 to diagnose glaucoma. However, the testing of a biological sample for the KCNJ11 gene to diagnose a neonatal diabetes patent is routine and predictable.
Further, as per Polak, the following prior art elements are known. Specifically, neonatal diabetes is known to be associated with glaucoma, so it would be routine and predictable to detect KCNJ11 to treat glaucoma.

Accordingly, the skilled artisan would have a reasonable expectation of success in combining prior art elements according to known methods to yield predictable results.
The known methods and prior art elements are the association of KCNJ11 gene, Kir6.2 with neonatal diabetes and glaucoma, to determine if a patient is suffering from glaucoma associated with KCNJ and neonatal diabetes as per Babiker and Polak.
With regard to claim 1 and the limitations of the nonsense mutation RS5215 of KCNJ11, Liu teaches single-nucleotide polymorphisms (SNPs) of the mutation RS5215, see page 6, second paragraph. Liu teaches these mutations are associated with diabetes, which as noted above by Babiker and Polak, allow the skilled artisan a reasonable expectation of success in looking towards using KCNJ11 to diagnose glaucoma, see above. As noted above, the rationale for a finding of obviousness is the combination of prior art teachings according to known methods to yield predictable results.
Therefore, the invention as a whole was prima facie obvious at the time it was invented.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Babiker et al. Diabetologia (2016) 59:1162-1166, 
Polak et al. Orphanet Journal of Rare Diseases 2007, 2:12, and 
Liu et al. Diabetologia. 2013 December; 56(12): 2609-2618, as applied to claim 1
in view of Kwon et al. N Engl J Med 2009 March 12; 360(11): 1113-112.
Claim 2 is directed to the method of claim 1, wherein the glaucoma is normal tension open angle glaucoma.
With regard to claim 2, Kwon teaches that a form of glaucoma, primary open angle glaucoma can occur with or without elevated intraocular pressure; the latter is sometimes called normal-tension glaucoma, see abstract. Babiker, Polak and Liu provide a basis to diagnose glaucoma as noted above. Accordingly, the skilled artisan would have basis to diagnose primary open angle glaucoma (also known as normal-tension glaucoma) as per Kwon, as it is a form of glaucoma.
Accordingly, the skilled artisan would have a reasonable expectation of success in combining prior art elements according to known methods, (where Kwon teaches that a form of glaucoma, primary open-angle glaucoma can occur with or without elevated intraocular pressure) to predictably guide the skilled to the claimed invention.
Therefore, the invention as a whole was prima facie obvious at the time it was invented.

Claim(s) 5-8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Babiker et al. Diabetologia (2016) 59:1162-1166 and
Polak et al. Orphanet Journal of Rare Diseases 2007, 2:12, and 
Liu et al. Diabetologia. 2013 December; 56(12): 2609-2618, as applied to claim 1
in view of US Patent 5965620 A ('620 patent).
Claim 5 is directed to the method of claim 1, further comprising administering a treatment to the patient for the treatment of glaucoma.
Claim 6 is directed to the method of claim 5, wherein the treatment comprises an ophthalmically acceptable formulation of an inhibitor of the KATP channel.
Claim 7 is directed to the method of claim 6, wherein the inhibitor of the KATP channel is a sulfonylurea.
Claim 8 is directed to the method of claim 7, wherein the sulfonylurea is tolbutamide
Regarding claims 5-8, the ‘620 patent teaches its compounds, methods and compositions are directed to the reduction of intraocular pressure and/or the treatment of glaucoma, see abstract and claims 1-7, especially claim 8 for treatment of glaucoma. 
Regarding claims 5-8 and the limitations therein, the '620 patent teaches ATP-sensitive K+ channel selective inhibiting compounds, more preferably compounds such as tolbutamide, are preferably present in the compositions in concentrations from about 0.1 % to 5 % by weight, see column 3, lines 12-18. 
Regarding claim 12, wherein the method further comprises administration by topical application to the eye, the '620 patent teaches administration to the eye topically, see claim 2. 

Claim 14 is directed to a method of claim 6, wherein the inhibitor is administered by injection into the eye.
Regarding the limitations of claims 13-14, the ‘620 patent teaches the injection of drugs to treat increased intraocular pressure, including injection and ocular inserts, see column 3, lines 21-22; lines 31-23. 
As noted above, the rationale for a finding of obviousness is the combination of prior art teachings with known methods to yield predictable results.
Accordingly, the skilled artisan would have a reasonable expectation of success in combining prior art elements according to known methods, (where the ‘620 patent teaches tolbutamide) to predictably guide the skilled to the claimed invention.
Therefore, the invention as a whole was prima facie obvious at the time it was invented.

Non-Statutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2, 5-8 and 12-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US Patent 10780068. 
The contents and disclosure of claims 1-2, 5-8 and 12-14 are discussed above and hereby incorporated herein.  
US Patent 10780068 generally claims methods of treating glaucoma, where such treatment occurs upon the detection and identification of a patient having nonsense mutation rs5215 in the KCNJ11 gene, and wherein the nonsense mutation rs5215 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards detection and identification of mutations in the KCNJ11 gene (V337I mutation) with overlapping scope.  
As such the claims of the instant application are obvious in view of the cited art. 

Conclusion
In conclusion, no claims are allowed. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites at least one step or act, including determination presence of either mutation, V337I or T279A. Thus, the claim is to a process, which is one of the statutory categories of invention.